United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DAVID o’li)oNNELL §
§
§
v. § CivlL ACTloN No. 3:17-cv-1922-S
§
JUAN PABLo zAvALA DIAZ, er ai. §
§
§

MEMORANI)UM OPINION AND ()RDER

Before the Court is Defendant Avis Budget Car Rentai, LLC’s (“Defendant”) Motion to
Disrniss [ECF No. 16] and Arnended Motion for Surninary Judgment [ECF No. 52]. The Court
grants Defendant’s Motion for Summary Judgrnent and denies as moot Defendant’s i\/iotion to
Disrniss.

I. BACKGROUND

Pursuant to Special Order 3-318, this case Was transferred from the docket of Judge Sarn
A. Lindsay to the docket of this Court on March 8, 2018.

This lawsuit arises out of an automobile accident First Arn. Compl. 2. Plaintiff David
O’Donneli (“Plaintiff”) Was a passenger in a car driven by Sarnuel Moffett at the time of the
accident Id. at 3. Defendant Juan Pablo Zavala Diaz Was driving a rental vehicie leased to him
by an Avis entity When he aiiegedly collided with Moffett’s vehicle “at a high rate of speed.” Id.
at 2. Plaintiff sustained severe injuries as a result of the accident Id.

Defendant filed its Arnended Motion for Summary Judgment on August 14, 2018.
Plaintift`s response was due on September 4, 2018, 21 days after Defendant filed its motion See
N.D. TEX. CIV. R. 7. i(e) (“A response and brief to an opposed motion must be filed within 21 days

from the date the motion is tiied.”). Piaintiff did not file a motion requesting an extension of the

 

deadline to respond.l Although Plaintiff’s failure to respond to the motion does not permit the
Court to enter a “default” summary judgment, the Court may accept Defendant’s facts as
undisputed See Eversley v. MBank Dall., 843 F.Zd 172, 174 (Sth Cir. 1983); Tutton v. Garland
]ndep. Sch. Disr., 733 F. Supp. 1113, 1117 (N.D. 'l`ex. 1990). ln addition, “[a] summary judgment
nonmovant Who does not respond to the motion is relegated to [his] unsworn pieadings, which do
not constitute summary judgment evidence.” Bookman v. Shubza’a, 945 F. Supp. 999, 1002 (N.D.
Tex. 1996) (citing Solo Serve Corp. v. Westowne Assocs., 929 F.2d 160, 165 (Sth Cir. 1991)).
II. LEGAL STANDARD

The party moving for summary judgment has the burden to show that there is no genuine
issue of material fact and that it is entitled to judgment as a matter of law. See Anderson v. Liberly
Lobby, Inc., 477 U.S. 242, 248 (1986). If the movant bears the burden of proof on a claim or
defense on which it is moving for summary judgment, it must come forward with evidence that
establishes “beyond peradventure all of the essential elements of the claim or defense.” Fonrenot
v. Upjohn CO., 780 F.Zd ll90, 1194 (Sth Cir. 1986). But if the nonmovant bears the burden of
proof, the movant may discharge its burden by showing that there is an absence of evidence to
support the nonmovant’s ciaim. See Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986). Once the
moving party has made an initial showing that there is no evidence to support the nonmoving
party’s claim, the party opposing the motion must come forward with competent summary
judgment evidence of the existence of a genuine dispute of material fact. See Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In addition, the summary judgment
nonmovants must produce evidence to establish the existence of each element of a claim or defense

as to Which they Wiil bear the burden of proof. See Dunn v. State Farm Fire & Cas. Co., 927 F.Zd

 

1 Plaintiff also did not respond to Defendant’s Motion to Dismiss. However, because the Couit grants Defendant’s
Amended Motion for Suinmary Judginent, the Court does not reach the merits of Defendant’s Motion to Dismiss.

2

 

 

869, 872 (Sth Cir. 1991). Summary judgment is mandatory where the nonmoving party faiis to
meet this burden See Little v. Liquia' Air Corp., 37 F.3d 1069, 1076 (Sth Cir. 1994) (en banc) (per
curiam).
III. ANALYSIS
A. Negligent Entrustment

Under the Graves Amendment, “[a]n owner of a motor vehicle that rents or leases the
vehicle to a person . . . shall not be liable under the law of any State . . . by reason of being the
owner of the vehicle . . . for harm to persons or property that results or arises out of the use,
operation, or possession of the vehicle.” 49 U.S.C. § 30106(a). The Graves Amendment
“preempt[s] state law in the area of vicarious liability for owners engaged in the business of renting
or leasing motor vehicles[.]” Cates v. Hertz Corp. , 347 F. Appx. 2, 6 (Sth Cir. 2009) (citing Garcz'a
v. Vanguard Car Rem‘al USA, ]nc., 540 F.3d 1242, 1253 (l lth Cir. 2008)). However, the Graves
Amendment contains a saving clause that allows an owner of a leased vehicle to be found directly
liable for the owner’s negligence or criminal Wrongdoing. See 49 U.S.C. § 30 l 06(a)(2). Defendant

355

argues that, because “[n]egligent entrustment is ‘a form of vicarious liability, the Graves
Amendrnent preempts and prohibits a negiigent entrustment cause of action. Dz'amond H.
Recognftion LP v. Kl'ng of Fans, Inc., 589 F. Supp. 2d 772, 775 (N.D. TeX. Oct. 28, 2008) (quoting
F.F.P. Operating Partners, L.P. v. Duenez, 237 S.W.Bd 680, 686 (Tex. 2007)).

Because the Fifth Circuit has not addressed this issue of whether negligent entrustment
remains a viable cause of action in light of the Graves Arnendrnent, the Court looks to persuasive
precedent from other circuits. The Eighth Circuit appears to be the only circuit court to have

addressed the issue. See Carron v. Gen. Motor Accep:‘cmce Corp., 611 F.3d 451 (8th Cir. 2010).

In that case, the Court agreed with the appellants that “the district court too narrowly interpreted

 

the term ‘negligence’ to find the Graves Amendment only permitted claims of ‘negligent
maintenance’ against a vehicle’s owner, and not claims of ‘negligent entrustment.”’ Ia'. at 457.
Applying rules of statutory construction to the Graves Amendment, the Carton court found “no
statutory basis for narrowing the definition of the broad term ‘negligence’ or giving it any
definition other than its ordinary meaning.” Id. at 458. Taking into consideration the Eight
Circuit’s decision in Carton and the absence of guidance from the Fifth Circuit, the Court will
conduct its analysis as though the Graves Arnendment does not preempt a negligent entrustment
claim asserted directly against the lesscr. Ultimately, the outcome in this case is the same
regardless of whether the Graves Amendment preempts negligent entrustment claims because the
Court finds that Defendant is entitled to summary judgment on the issue of negligent entrustment

Under Texas law, the elements of a negligent entrustment claim are:

(l) entrustment of a vehicle by the owner; (2) to an unlicensed, incompetent, or

reckless driver; (3) that the owner knew or should have known to be unlicensed,

incompetent, or reckless; (4) that the driver Was negligent on the occasion in
question; and (5) that the driver’s negligence proximately caused the accident

Willz`ams v. Parker, 472 S.W.3d 467, 472 (Tex. App._Waco 2015, no pet.) (citing Williams v.
Steves Indus., Inc., 699 S.W.2d 570, 571 (Tex. 1985)). As to the first element, Defendant argues
that it did not entrust the vehicle to Zavala Diaz because the rental agreement shows that Avis Rent
a Car System, LLC, was the leasing entity. Def.’s App. 23-24. Although the rental agreement is
not clear as to the identity of the leasing entity, the form is copyrighted by Avis Rent a Car System,
LLC. See ia’. at 24.

As to the second and third elements, Defendant contends that both the rental agreement
and police report show that Zavala Diaz was a licensed driver. See id. at 23 (rental agreement), 2-
3 (police report). “The possession of a valid, unrestricted driver’s license is evidence of a driver’s

competency absent any evidence to the contrary.” Wfllfams, 472 S.W.3d at 473 (emphasis

 

omitted). Because Defendant has provided evidence that Zavala Diaz was a licensed driver and
because Plaintiff has not provided any evidence to the conti'ary, the Court is unable to conclude
that Zavala Diaz was unlicensed, incompetent, or reckless For the same reasons, there is no
evidence that Defendant knew or should have known that Zavala Diaz was unlicensed,
incompetent, or reckless.2

Based on the foregoing, the Court finds that Defendant has pointed to a lack of evidence
supporting Plaintiff` s negligent entrustment claim. Plaintiff has not come forward with competent
summary judgment evidence of the existence of a genuine dispute of material fact. Therefoi‘e, the
Court grants Defendant’s summary judgment motion as to Plaintiff’s negligent entrustment claim.

B. Single Business Enterprise and/filter Ego

Plaintiff also seeks to impose liability on Defendant pursuant to a single business enterprise
theory. The Texas Supreme Court has rejected this cause of action. SSP Parmers v. Gladstrong
Invs. (USA) Corp., 275 S.W.3d 444, 452 (Tex. 2008) (“We have never approved of imposing joint
liability on separate entities merely because they were part of a single business enterprise[.]”)', see
also Cfapper v. Am. Reafty Inv ’rs, Inc., Civ. A. No. 3:14-CV-2970-D, 20l6 WL 302313, at *5-*7
(discussing SSP Partners). Thus, the Court dismisses the single business enterprise cause of
action.

Alternativeiy, Plaintiff seeks to impose liability on Defendant as “an alter ego of one or
more of the other[] [corporate defendants} whose purpose is to engage in a vast car rental empire
without providing adequate capitalization or insurance for same.” First Arn. Compi. 3. Unlike the
single enterprise theory, alter ego is a recognized method of piercing the corporate veil under Texas

law. See Perez v. Paii Am. Li'fe Ins. Co., 70 F.3d 1268, 1995 WL 696803, at *2 (5th Cir. l995)

 

2 Piaintiff alleges in the First Amended Cornpiaint that Defendant knew Zavala Diaz was a reckless drivei', but he does
not provide any evidence to support this conclusionl See First Ani. Coinp]. 3.

5

 

 

(per curiam). “Only in exceptional circumstances should a court disregard the corporate identity,
and then only to prevent an inequitable i'esult.” [a'. (citing Torregrossa v. Szelc, 603 S.W.2d 803,
804 (Tex. 1980)). The First Amended Complaint contains insufficient evidence that such
exceptional circumstances are present in this case, and Plaintiff did not respond to the summary
judgment motion with evidence on this point. Therefore, the Court finds no plausible basis for
piercing the corporate veil pursuant to an alter ego theory.
IV. CONCLUSION

For the reasons stated above, Defendant’s Motion for Summary Judgment is granted. ln
light of this ruling, Defendant’s Motion to Dismiss is denied as moot.

SO ORDERED.

SIGNED March _/L, 2019.

wsm

KAREN casts sCHoLER
UNITED sTATEs DisTRiCT Jui)on

m

 

 

